DETAILED ACTION
This communication is in response to the claims filed on 10/17/2019.
Application No: 16/655,651. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Sang Young Han (Brad Han) on November 03, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS

(Currently Amended) A method for determining a trip of a user in a vehicle, comprising:
acquiring a first global image in the vehicle;
determining a tracking feature of the user according to the first global image;
determining a movement path of the user in the vehicle according to the tracking feature and at least one second global image in the vehicle;

wherein determining the movement path of the user in the vehicle according to the tracking feature and at least one second global image in the vehicle comprises:
for each of the at least one second global image, identifying a location of the user in the vehicle in the second global image based on the tracking feature,
determining the movement path of the user in the vehicle by using user locations respectively identified in each of the at least one second global image, and
wherein determining the trip of the user based on the movement path and travel information of the vehicle comprises:
determining a first location at which the vehicle resides when the first global image is acquired as a start of the trip of the user, and
determining a second location at which the vehicle resides when the movement path of the user terminates in the vehicle as an end of the trip of the user, and
the method further comprising:
acquiring a local image of the user in the vehicle;
determining an identity feature of the user based on the local image; and
determining a user identification associated with the user based on the identity feature.

2-4. (Cancelled) 


5. (Currently Amended) The method of claim [[3]] 1, wherein determining the trip of the user based on the movement path and travel information of the vehicle comprises:
determining an end of the trip in response to a geographic location inputted by the user.

6. (Cancelled)

7. (Currently Amended) The method of claim [[6]] 1, further comprising:
associating the trip of the user with the user identification.


an image acquisition device configured to acquire a first global image in the vehicle;
an onboard computer configured to perform the following steps:
determining a tracking feature of the user according to the first global image;
determining a movement path of the user in the vehicle according to the tracking feature and at least one second global image in the vehicle;
determining the trip of the user based on the movement path and travel information of the vehicle,
wherein determining the movement path of the user in the vehicle according to the tracking feature and at least one second global image in the vehicle comprises:
for each of the at least one second global image, identifying a location of the user in the vehicle in the second global image based on the tracking feature,
determining the movement path of the user in the vehicle by using user locations respectively identified in each of the at least one second global image, 
wherein determining the trip of the user based on the movement path and travel information of the vehicle comprises:
determining a first location at which the vehicle resides when the first global image is acquired as a start of the trip of the user, and
determining an end of the trip to be a second location at which the vehicle resides when the movement path of the user terminates in the vehicle, and
wherein the onboard computer is further configured to:
acquire a local image of the user in the vehicle;
determine an identity feature of the user based on the local image; and
determine a user identification associated with the user based on the identity feature.

9-11. (Cancelled)

12. (Currently Amended) The vehicular device according to claim [[10]] 8, wherein determining the trip of the user based on the movement path and travel information of the vehicle comprises:
determining an end of the trip in response to a geographic location inputted by the user.

13. (Cancelled)

14. (Original) The vehicular device of claim 8, wherein the onboard computer is further configured to:
associate the trip of the user with the user identification.

15. (Currently Amended) An electronic device, comprising a memory, a processor, and a program stored on the memory and executable on the processor, wherein 

16. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon a computer program, wherein steps of the method of claim 1 are implemented when the program is executed by a processor.

17. (New) The method of claim 1, wherein the first global image is an image in which an overall condition in the vehicle can be captured. 

18. (New) The method of claim 1, further comprising:
determining the user’s identification based on the local image by taking the local image of the user at a go-aboard position.   

19. (New) The method of claim 1, further comprising:
determining the trip of the user and settlement may be further performed for the determined trip of the user. 

20. (New) The method of claim 19, further comprising:
determining a fare based on the determined trip of the user and the fare to be paid is sent to the user terminal of the user.   



 
Reasons for allowance
Claims 1, 5, 7-8, 12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below: 
A method for determining a trip of a user in a vehicle, comprising:
acquiring a first global image in the vehicle;
determining a tracking feature of the user according to the first global image;
determining a movement path of the user in the vehicle according to the tracking feature and at least one second global image in the vehicle;
determining the trip of the user based on the movement path and travel information of the vehicle,
wherein determining the movement path of the user in the vehicle according to the tracking feature and at least one second global image in the vehicle comprises:
for each of the at least one second global image, identifying a location of the user in the vehicle in the second global image based on the tracking feature,
determining the movement path of the user in the vehicle by using user locations respectively identified in each of the at least one second global image, and
wherein determining the trip of the user based on the movement path and travel information of the vehicle comprises:
determining a first location at which the vehicle resides when the first global image is acquired as a start of the trip of the user, and
determining a second location at which the vehicle resides when the movement path of the user terminates in the vehicle as an end of the trip of the user, and
the method further comprising:
acquiring a local image of the user in the vehicle;
determining an identity feature of the user based on the local image; and
determining a user identification associated with the user based on the identity feature.

 
The representative claim 8 distinguish features are underlined and summarized below:
A vehicular device for a public transportation, comprising:
an image acquisition device configured to acquire a first global image in the vehicle;
an onboard computer configured to perform the following steps:
determining a tracking feature of the user according to the first global image;
determining a movement path of the user in the vehicle according to the tracking feature and at least one second global image in the vehicle;
determining the trip of the user based on the movement path and travel information of the vehicle,
wherein determining the movement path of the user in the vehicle according to the tracking feature and at least one second global image in the vehicle comprises:
for each of the at least one second global image, identifying a location of the user in the vehicle in the second global image based on the tracking feature,
determining the movement path of the user in the vehicle by using user locations respectively identified in each of the at least one second global image, 
wherein determining the trip of the user based on the movement path and travel information of the vehicle comprises:
determining a first location at which the vehicle resides when the first global image is acquired as a start of the trip of the user, and
determining an end of the trip to be a second location at which the vehicle resides when the movement path of the user terminates in the vehicle, and
wherein the onboard computer is further configured to:
acquire a local image of the user in the vehicle;
determine an identity feature of the user based on the local image; and
determine a user identification associated with the user based on the identity feature.
	 

The representative claim 15 distinguish features are underlined and summarized below:
An electronic device, comprising a memory, a processor, and a program stored on the memory and executable on the processor, wherein steps of the method of claim 1 are implemented when the processor executes the program.
	 

The representative claim 16 distinguish features are underlined and summarized below:
A non-transitory computer-readable storage medium having stored thereon a computer program, wherein steps of the method of claim 1 are implemented when the program is executed by a processor.
 

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 8, 15 and 16 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.

 

Prior Art References 
The closest combined references of HWANG, Dyer and Cui_Sophia teach following:
 	HWANG (US 20190079519 A1) teaches a method for controlling a computing device including registering a vehicle configured to provide a transportation service based on vehicle information received from a driver terminal; generating a regular route of the vehicle including first and second stops; transmitting information on the regular route to the driver terminal such that the regular route is displayed on a display of the driver terminal; and transmitting an autonomous driving command, in response to receiving an approval message to the regular route from the driver terminal, to the vehicle such that the vehicle performs an autonomous driving along the regular route. 

Dyer (US 20190064808 A1) teaches a context aware stopping of a vehicle without a driver. As an example, after a passenger has entered the vehicle, the vehicle is maneuvered by one or more processors in an autonomous driving mode towards a destination location along a route. The route is divided into two or more stages. A signal is received by the one or more processors. The signal indicates that the passenger is requesting that the vehicle stop or pull over. In response to the signal, the one or more processors determine a current stage of the route based on a current distance of the vehicle from a pickup location where the passenger entered the vehicle or a current distance of the vehicle from the destination location. The one or more processors then stop the vehicle in accordance with the determined current stage.

Cui_Sophia (US 10620009 B2) teaches a tracking server receives GPS data from a location tracking device located in a vehicle. The GPS data describes a path that is representative of a pathway of the vehicle used to complete a trip from a starting location to a destination location. The tracking server identifies noisy GPS data included in the received GPS data and revises a portion of path corresponding to the noisy GPS data. The tracking server may update a map database to include one or more road segments associated with the revised portion of the path. Furthermore, the tracking server may calculate a fare for the trip based on the revised path.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
determining the trip of the user based on the movement path and travel information of the vehicle,
wherein determining the movement path of the user in the vehicle according to the tracking feature and at least one second global image in the vehicle comprises:
for each of the at least one second global image, identifying a location of the user in the vehicle in the second global image based on the tracking feature,
determining the movement path of the user in the vehicle by using user locations respectively identified in each of the at least one second global image, and
wherein determining the trip of the user based on the movement path and travel information of the vehicle comprises:
determining a first location at which the vehicle resides when the first global image is acquired as a start of the trip of the user, and
determining a second location at which the vehicle resides when the movement path of the user terminates in the vehicle as an end of the trip of the user, and
the method further comprising:
acquiring a local image of the user in the vehicle;
determining an identity feature of the user based on the local image; and
determining a user identification associated with the user based on the identity feature.
 
 
HWANG teaches that generating a regular route of the vehicle including first and second stops; transmitting information on the regular route to the driver terminal such that the regular route is displayed on a display of the driver terminal; but failed to teach one or more limitations including, 
determining the trip of the user based on the movement path and travel information of the vehicle,
wherein determining the movement path of the user in the vehicle according to the tracking feature and at least one second global image in the vehicle comprises:
for each of the at least one second global image, identifying a location of the user in the vehicle in the second global image based on the tracking feature,
determining the movement path of the user in the vehicle by using user locations respectively identified in each of the at least one second global image, and
wherein determining the trip of the user based on the movement path and travel information of the vehicle comprises:
determining a first location at which the vehicle resides when the first global image is acquired as a start of the trip of the user, and
determining a second location at which the vehicle resides when the movement path of the user terminates in the vehicle as an end of the trip of the user, and
the method further comprising:
acquiring a local image of the user in the vehicle;
determining an identity feature of the user based on the local image; and
determining a user identification associated with the user based on the identity feature.
 

Dyer and Cui_Sophia alone or in combination failed to cure the deficiency of HWANG.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for determining a trip of a user in a vehicle. At present, when a user takes a public transportation such as a bus, the user can adopt the manner of card payment or cash payment for fare settlement when the user gets on or off the bus. In this process, the user's total trip can be determined by the time when the user swipes the card when the user gets on and off the bus, and the user's fare can be determined according to the distance of the user's trip. In another case, the user may verbally inform the attendant his desired trip, and the attendant manually calculates the fare that the user is required to pay. Such trip determining method is less efficient during peak hours. Since the payment device for the cards requires certain response time, the process of swiping card by the user is likely to cause line queuing and blocking when people get on and off, which reduces the bus operation efficiency.
By adopting the present invention, the vehicular device, and the medium for determining a trip of a user in a vehicle provided by the present application, the global image in the vehicle can be acquired, and the user's trip can be automatically determined by tracking the movement path of the user in the global image, thereby the efficiency of determining the user's trip in public transportation can be improved.


Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645